Cooper, C. J.,
delivered the opinion of the court.
Where one is sued before a justice of the peace and a judgment is rendered against him, and he appeals from such judgment to the circuit court and there dismisses his appeal, the plaintiff is entitled to a judgment on the appeal-bond for his debt and the statutory damages and costs. By dismissing his appeal the defendant admits the correctness of the judgment appealed from, and on such admission the proper judgment is against the defendant and the sureties on his appeal-bond.
The judgment which should have been entered in the court below will be entered here.

Judgment reversed.